IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Condemnation by Sunoco            :
Pipeline L.P. of Permanent and           :
Temporary Rights of Way and              :
Easements for the Transportation         :
Of Ethane, Propane, Liquid Petroleum     :
Gas, and other Petroleum Products in     :
ThornburyTownship, Delaware County,      :
Pennsylvania, Over the Lands of          :
Traymore Investment Partners, L.P.       :
                                         :
Appeal of: Andover Homeowners’           :   No. 1780 C.D. 2016
Association Inc.                         :   Submitted: April 13, 2017


BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                  FILED: October 24, 2017

            Andover Homeowners’ Association, Inc. (Andover/Condemnee) appeals
from the Delaware County Common Pleas Court’s (trial court) September 26, 2016
order overruling its Preliminary Objections to Sunoco Pipeline L.P.’s (Sunoco)
Declaration of Taking (Declaration). There are four issues before this Court: (1)
whether Sunoco’s Mariner East 2 pipeline is needed to meet the Commonwealth’s
natural gas liquids (NGLs) demand; (2) whether the Public Utility Commission’s
(PUC) procedures unconstitutionally exclude landowners potentially impacted by
Mariner East 2; (3) whether any entity is serving as trustee of the Commonwealth’s
natural resources for Mariner East 2; and, (4) whether the trial court abused its
discretion by failing to hold excessive taking and bond sufficiency hearings.
                                       I. Background
              On May 18, 2016, Sunoco filed the Declaration to condemn a permanent
easement, temporary workspace easements, a permanent access road easement, a
permanent block valve easement, and a fenced-in block valve site over 4.38 acres of
Traymore Investment Partners, L.P.’s (Traymore) property in Thornbury Township
(Township), Pennsylvania (Property) to construct a portion of Sunoco’s Mariner East
2’s pipeline project (Mariner East 2).1 See Reproduced Record (R.R.) at 2a-236a. On
June 30, 2016, the trial court approved a stipulation allowing Andover, as the
Property’s equitable owner, to participate as Condemnee in this matter.2 See R.R. at
1b.3
              On July 15, 2016, Condemnee filed Preliminary Objections to the
Declaration in accordance with Section 306 of the Eminent Domain Code,4 26
Pa.C.S. § 306, alleging: the Declaration violates Section 302 of the Eminent Domain
Code, 26 Pa.C.S. § 302 (relating to contents of declarations) (Objection I); Sunoco
lacks eminent domain powers for Mariner East 2 (Objection II); Sunoco is not a
public utility (Objection III); Mariner East 2 does not fall within the scope of the
certificates of public convenience (CPC) the PUC previously issued to Sunoco
(Objection IV); new CPCs are necessary for Sunoco to exercise eminent domain
rights since Mariner East 2 is a “different service” under Section 1102 of the Public
Utility Code, 66 Pa.C.S. § 1102 (Objection V); new CPCs are necessary for Mariner
East 2’s entirely new pipelines (Objection VI); until the PUC specifically approves


       1
         The Property is an area of open space Traymore created when it developed the Andover
subdivision to satisfy the Township’s open space requirements. See Condemnee Br. at 13-14.
       2
         Traymore holds the Property’s title pending conveyance to Andover. See Condemnee Br.
at 13.
       3
         Due to the Reproduced Record’s extensive nature, Condemnee divided it into parts labeled
R.R. a – R.R. k.
       4
         26 Pa.C.S. §§ 101-1106.
                                               2
Mariner East 2, Sunoco may not exercise eminent domain power (Objection VII);
Sunoco lacks the power and right to take an easement for two pipelines (Objection
VIII); Sunoco’s bond is insufficient (Objection IX); and, Sunoco’s taking will cause
Condemnee to violate the Township’s open space requirements (Objection X). See
R.R. at 2c-13c.      Sunoco opposed Condemnee’s Preliminary Objections.5                See
Certified Record (C.R.) Item 7 (Sunoco Br. in Opp. to Preliminary Objections)
Condemnee filed a reply brief to Sunoco’s opposition. See R.R. at 1d-16d.
             Importantly, on July 14, 2016, this Court issued an en banc decision in
In re Condemnation by Sunoco Pipeline, L.P. (Appeal of Martin), 143 A.3d 1000 (Pa.
Cmwlth. 2016), petition for allowance of appeal denied, (Pa. Nos. 571, 572, 573
MAL 2016, filed December 29, 2016) (Sunoco I),6 wherein Sunoco I decided a
majority of the issues Condemnee raised in its Preliminary Objections. Based on
Sunoco I, on September 26, 2016, without a hearing, the trial court overruled
Condemnee’s Preliminary Objections as follows:

             1. [Sunoco] is regulated as a public utility by the [PUC].
             [Sunoco I].
             2. The Mariner East 2 service is included within [Sunoco’s]
             certificated public utility service.
             3. Mariner East 2 provides both intrastate and interstate
             pipeline service.
             4. [Sunoco] and the Mariner East 2 service are dually
             regulated by the PUC and the Federal Energy Regulatory
             Commission [(FERC)].
             5. Neither the Interstate Commerce Act, 49 U.S.C. [§]§
             [101 – 80504] (1988), nor the Hazardous Liquids Pipeline

      5
         Although referenced in Condemnee’s designation of the Reproduced Record’s contents,
and in the Reproduced Record’s table of contents as Sunoco’s opposition to Condemnee’s
Preliminary Objections, see R.R. at 1d-16d, what is attached is Condemnee’s reply brief to
Sunoco’s brief opposing the Preliminary Objections.
       6
         Sunoco I is referred to in Condemnee’s brief as Martin.
                                             3
            Safety Act of 1979 (‘HLPSA’), [Public Law 96-129, 93
            Stat. 989,] 49 U.S.C. [§§] 2001 [- 2014], preempt[] the
            PUC’s regulation of intrastate shipments on the Mariner
            East 2 service.
            6. Section 104 of the Public Utility Code, 66 Pa.C.S. § 104,
            does not restrict the PUC’s jurisdiction over the intrastate
            shipments on the Mariner East 2 service.
            7. As a public utility providing public utility service under
            the Business Corporation Law [(BCL)], 15 Pa.C.S. §
            1511(a), [Sunoco] has the power of eminent domain.
            8. The doctrine of collateral estoppel does not apply to
            compel a different result.
            9. The public need for the Mariner East 2 service has
            already been conclusively determined by the General
            Assembly, through enactment of the [BCL], and the PUC,
            through issuance of [CPCs], and [Sunoco’s] taking is
            reasonable for the purpose of providing the Mariner East 2
            service.
            10. The Property Rights Protection Act, 26 Pa.C.S. §[§ 201-
            207], does not apply to condemnations by public utilities
            such as [Sunoco].
            11. [Sunoco] has complied with all the requirements of the
            Eminent Domain Code in filing the [Declaration].
            12. The bond [Sunoco] posted is adequate to secure
            payment of just compensation.

Condemnee Br. Ex. A, Trial Ct. Order at 1-2.
            On October 7, 2016, Condemnee filed a motion for reconsideration,
wherein it re-argued its Preliminary Objections, and added arguments that
potentially-impacted landowners were denied due process and that Mariner East 2
may not satisfy the “primary and paramount” purpose test for takings under the
Eminent Domain Code, in light of the Pennsylvania Supreme Court’s September 28,
2016 decision in Robinson Township v. Commonwealth, 147 A.3d 536 (Pa. 2016)
(Robinson IV). See R.R. at 2f-40f. Sunoco opposed the motion. See R.R. at 1g-14g.
                                        4
On November 7, 2016, the trial court denied Condemnee’s reconsideration motion.7
See R.R. at 2h.
               On October 24, 2016, Condemnee appealed to this Court.8 See R.R. at
1j. On November 21, 2016, Condemnee filed its Concise Statement of Issues [sic]
Complained of on Appeal. See R.R. at 1k-6k. On January 10, 2017, the trial court
filed an opinion in support of its September 26, 2016 order, largely based upon this
Court’s holdings in Sunoco I. See Sunoco Br. App. D, Trial Ct. Op; see also R.R. at
1i-51i.


                                      II. Analysis
               Condemnee argues herein that Sunoco I is inapposite to the issues now
before the Court:


A. Public Need
               Condemnee argues that Sunoco’s Mariner East 2 pipeline is not needed
to meet the Commonwealth’s NGLs demand. Specifically, Condemnee asserts that
there is no public interest; that the Sunoco I Court did not conclude that Mariner East
2 was necessary to provide intrastate service and, since Mariner East 1’s capacity is
sufficient to meet stated demand, Sunoco is taking more than it needs to fulfill a
public benefit.


       7
           Notwithstanding, the trial court’s order is not binding since the reconsideration motion was
denied by operation of law when the trial court lost jurisdiction to change its September 26, 2016
order after the applicable 30-day appeal period expired (i.e., October 25, 2016). See Section 5505
of the Judicial Code, 42 Pa.C.S. § 5505 (relating to a trial court’s authority to modify an order
within 30 days); see also Pennsylvania Rule of Appellate Procedure 1701(b)(3) (relating to
reconsideration requests).
         8
           “In an eminent domain case disposed of on preliminary objections this Court is limited to
determining if [the trial court’s] necessary findings of fact are supported by competent evidence and
if an error of law or an abuse of discretion was committed.” Sunoco I, 143 A.3d at 1014 n.17.
                                                  5
   1. Regulation of Sunoco as a Public Utility
                Sunoco has operated as a Pennsylvania public utility since 2002, when it
received the PUC’s approval for the transfer, merger, possession, and use of all assets
of the Sun Pipe Line Company (Sun) and Atlantic Pipeline Corporation (Atlantic),
both of which were public utilities subject to the PUC’s jurisdiction. See R.R. at 24a-
27a.       Accordingly, the PUC issued a CPC (2002 CPC) authorizing Sunoco “to
transport petroleum products in the former service territory of Sun and Atlantic[,]”
between Delmont, Westmoreland County, Pennsylvania and Twin Oaks, Delaware
County, Pennsylvania, which includes Lebanon County. R.R. at 28a; see also R.R. at
28a-31a. In granting the 2002 CPC, the PUC declared that the transfer of assets to
Sunoco “provides an affirmative public benefit” (R.R. at 29a) and that “the granting
of [Sunoco’s] application is necessary or proper for the service, accommodation,
convenience and safety of the public.” R.R. at 24a.


   2. The Mariner East Project
                Sunoco planned the Mariner East Project to transport NGLs,9 such as
propane, ethane, and butane within the service territory authorized by the 2002 CPC.
       9
           According to the United States Energy Information Administration:

                [NGLs] are hydrocarbons—in the same family of molecules as natural
                gas and crude oil, composed exclusively of carbon and hydrogen.
                Ethane, propane, butane, isobutane, and pentane are all NGLs . . .
                NGLs are used as inputs for petrochemical plants, burned for space
                heat and cooking, and blended into vehicle fuel . . . .

                The chemical composition of these hydrocarbons is similar, yet their
                applications vary widely. Ethane occupies the largest share of NGL
                field production. It is used almost exclusively to produce ethylene,
                which is then turned into plastics. Much of the propane, by contrast,
                is burned for heating, although a substantial amount is used as
                petrochemical feedstock . . . .
                                                 6
See R.R. at 5a-6a. The Mariner East Project consists of multiple phases, and the
overall goal is to relieve the oversupply of NGLs in the Marcellus and Utica Shale
basins and to remedy propane shortages in Pennsylvania and the Northeast. See R.R.
at 5a.
              Sunoco initially intended the Mariner East Project to prioritize interstate
service. The first phase, known as Mariner East 1, was designed to transport NGLs
from the Marcellus and Utica Basins east to the Marcus Hook Industrial Complex
(MHIC) located in both Delaware County and Claymont, Delaware. See R.R. at 6a.
However, the record indicates that Sunoco also contemplated the intrastate
transportation of propane for delivery to Pennsylvania customers. See R.R. at 6a.
During the completion of Mariner East 1, Sunoco experienced a significant increase
in demand for intrastate shipments of propane, driven by local consumer demand.
See R.R. at 6a. The record further reflects that harsh winter conditions experienced
during the 2013-14 winter season, combined with a pipeline infrastructure deficit, led
to propane shortages and changing market conditions. See R.R. at 6a. Because of the
circumstances, Sunoco accelerated its plans to provide intrastate shipments of
propane, in addition to interstate shipments of propane and ethane, through the
Mariner East Project. See R.R. at 6a.
              This increased focus on intrastate shipments was the impetus for the
second phase of Sunoco’s Mariner East Project (Mariner East 2). See R.R. at 16a-
17a. Mariner East 2 will consist of pipelines with access points in Ohio, West
Virginia, and Pennsylvania. See R.R. at 16a-17a. Product will be placed into a
pipeline (on-ramps), and there will be multiple exit points within Pennsylvania where
product will be removed from the pipeline (off-ramps). See R.R. at 16a-17a. Mariner
East 2 generally will run parallel to the Mariner East 1 line. See R.R. at 16a. The

United States Energy Information Administration, Today in Energy, April 20, 2012, available at
http://www.eia.gov/todayinenergy/detail.cfm?id=5930&src=email (last visited May 20, 2016).
                                              7
Mariner East Project (through Mariner East 1 and Mariner East 2) will transport
petroleum products in Sunoco’s certificated areas as an integrated service.10

   3. PUC Orders and Tariffs
                The record contains references to Sunoco initiating several PUC
proceedings when its focus for the Mariner East Project moved from interstate to
intrastate transportation of NGLs after the winter of 2013-14. See R.R. at 6a-19a.
These proceedings, and the resulting PUC orders, include the following relevant
actions:

                   July 24, 2014 order – the PUC reaffirmed Sunoco’s
                    authority to transport petroleum products between
                    Delmont, Westmoreland County, and Twin Oaks,
                    Delaware County (see R.R. at 41a-51a);
                   August 21, 2014 order – the PUC approved a tariff for
                    Sunoco’s west-to-east intrastate movement of propane
                    from Mechanicsburg to Twin Oaks (see R.R. at 53a-
                    57a);
                   August 21, 2014 order – the PUC granted Sunoco a
                    CPC authorizing it to provide intrastate transportation
                    service of petroleum products in Washington County,
                    which expanded the service territory in which Sunoco is

       10
            The PUC’s August 21, 2014 Order states:

                Subject to continued shipper interest, Sunoco intends to undertake a
                second phase of the Mariner East [P]roject, which will expand the
                capacity of the project by constructing: (1) a 16[-]inch or larger
                pipeline, paralleling its existing pipeline from Houston, PA to the
                Marcus Hook Industrial Complex and along much of the same route,
                and (2) a new 15 miles of pipeline from Houston, PA to a point near
                the Pennsylvania-Ohio boundary line. This second phase, sometimes
                referred to as ‘Mariner East 2’, will increase the take-away capacity
                of [NGLs] from the Marcellus Shale and will enable Sunoco to
                provide additional on-loading and off-loading points within
                Pennsylvania for both intrastate and interstate propane shipments.
R.R. at 61a-62a.
                                                 8
                   authorized to provide its Mariner East service (see R.R.
                   at 60a-64a);
                  October 29, 2014 order – the PUC reaffirmed that
                   “Sunoco has been certificated as a public utility in
                   Pennsylvania . . . , and the existence of [PUC o]rders
                   granting the [CPCs] to Sunoco is prima facie evidence
                   of the facts therein, including that Sunoco is a public
                   utility under the [Public Utility] Code [(Code)11].”12
                   (R.R. at 116a; see also R.R. at 77a-133a);
                  January 15, 2015 order – the PUC approved a tariff for
                   Sunoco’s west-to-east intrastate movement of propane,
                   reflecting a new origin point of Houston, Washington
                   County (see R.R. at 66a-70a); and,
                  March 26, 2015 order – the PUC approved a
                   supplemental tariff for intrastate shipments from
                   Delmont, Westmoreland County to Twin Oaks,
                   Delaware County (see R.R. at 72a-75a).

See also Sunoco I.
               The Sunoco I condemnees likewise argued before the Cumberland
County Common Pleas Court that Sunoco failed to demonstrate a public need for the
Mariner East 2 pipeline. Therein, the condemnees contended that the PUC’s approval
of a service is only a preliminary step, and it was the responsibility of the trial court


       11
          66 Pa.C.S. §§ 101-3316.
       12
           Condemnee claims that Sunoco is relying on at least one non-final PUC order. See
Condemnee Br. at 49-51. Condemnee contends throughout its brief that since Sunoco withdrew its
application to bypass local zoning to construct ancillary facilities, which was the subject of the
PUC’s October 29, 2014 remand order (adopted October 2, 2014, but entered October 29, 2014),
the PUC left open the question whether Sunoco is a public utility corporation. See Condemnee Br.
at 10-11, 15; see also R.R. at 116c-168c. However, it is clear on the face of the PUC’s October 29,
2014 remand order that the PUC was called upon to decide only “whether it is in the convenience or
welfare of the public for Sunoco to enclose the planned facilities with walls and roofs, even if those
enclosures may conflict with local zoning ordinances.” R.R. at 95a. In making its determination,
the PUC reviewed Sunoco’s PUC-certificated authority and re-affirmed that Sunoco is a public
utility under both the BCL and the Code. See R.R. at 96a, 116a. Accordingly, there is no support
for Condemnee’s claim that the PUC’s October 29, 2014 remand order left open the question
whether Sunoco is a public utility corporation.
                                                  9
in an eminent domain proceeding to review the public need and to make a
determination of the scope and validity of the condemnation for the Mariner East 2
pipeline.
            As to the PUC’s jurisdiction, this Court in Sunoco I stated:

            [T]he Code charges [the] PUC with responsibility to
            determine which entities are public utilities and to regulate
            how public utilities provide public utility service. This has
            long been the statutory mandate. See, e.g., Pottsville Union
            Traction Co. v. P[a.] Pub[.] Serv[.] Comm’n, 67 Pa. Super.
            301 (1917). It is beyond purview that the General
            Assembly intended [the] PUC to have statewide jurisdiction
            over public utilities and to foreclose local public utility
            regulation. Duquesne Light Co. v. Monroeville Borough, . .
            . 298 A.2d 252 ([Pa.] 1972).

Sunoco I, 143 A.3d at 1017. The Sunoco I Court expounded:

            [I]n the public utility context, an entity must meet separate
            but related requirements set forth in both the BCL and the
            Code to be a public utility corporation clothed with the
            power of eminent domain. Section 1511(a)(2) of the BCL
            provides that ‘public utility corporations’ may exercise the
            power of eminent domain to condemn property for the
            transportation of, inter alia, natural gas and petroleum
            products. Section 1103 of the BCL defines public utility
            corporation as ‘[a]ny domestic or foreign corporation for
            profit that . . . is subject to regulation as a public utility by
            the [PUC] . . . .’ 15 Pa. C.S. § 1103. Section 1104 of the
            Code requires that a public utility must possess a CPC
            issued by [the] PUC pursuant to Section 1101 of the Code
            before exercising eminent domain.             While courts of
            common pleas have jurisdiction to review whether an entity
            attempting to exercise eminent domain power meets the
            BCL criteria, that jurisdiction does not include the authority
            to revisit PUC adjudications. A CPC issued by [the] PUC
            is prima facie evidence that [the] PUC has determined
            that there is a public need for the proposed service and
            that the holder is clothed with the eminent domain
            power.

Sunoco I, 143 A.3d at 1017-18 (emphasis added).
                                       10
The Sunoco I Court further explained:

The Eminent Domain Code does not permit common pleas
to review the public need for a proposed service by a public
utility that has been authorized by PUC through the
issuance of a CPC. In Fairview Water Co. v. Public Utility
Comm[ission], . . . 502 A.2d 162 ([Pa.] 1985), our Supreme
Court discussed the proper forum for a condemnee’s
challenge to the legality of a taking when a public utility
attempts to condemn an easement and [the] PUC has
determined that condemnee’s property is necessary for the
utility service. The case stemmed from a dispute between
Fairview and a power company over the power company’s
continuing use of an easement previously agreed to by the
parties. Id. at 163. The power company filed an application
with [the] PUC requesting a finding and determination that
its transmission line was necessary and proper for the
service, accommodation, convenience, or safety of the
public. A PUC Administrative Law Judge determined that
the service was necessary and proper and also determined
the scope and validity of the easement. This court affirmed.
On appeal, Fairview argued that [the] PUC lacked
jurisdiction to determine the scope and validity of the
easement. Id. at 163-64. The Supreme Court agreed and
stated: ‘[o]nce there has been a determination by the PUC
that the proposed service is necessary and proper, the issues
of scope and validity and damages must be determined by a
Court of Common Pleas exercising equity jurisdiction.’ Id.
at 167. As Sunoco here holds CPCs issued by [the] PUC
and [the] PUC in its [o]rders issuing the CPCs found the
authorized service to be necessary and proper, it is left to
common pleas to evaluate scope and validity of the
easement, but not the public need.
As illustrated by Fairview, determinations of public need
for a proposed utility service are made by [the] PUC, not
the courts. Section 1103 of the Code requires an applicant
for a CPC to establish that the proposed service is
‘necessary or proper for the service, accommodation,
convenience, or safety of the public.’ 66 Pa.C.S. § 1103(a).
Under this section, the applicant must ‘demonstrate a public
need or demand for the proposed service . . . .’ Chester
Water Auth. v. Pub[.] Util[.] Comm’n, . . . 868 A.2d 384,
386 ([Pa.] 2005) (emphasis added).[]
                              11
Sunoco I, 143 A.3d at 1018-19 (footnote and emphasis omitted).
             Specific to the PUC orders issued regarding the Mariner East Project, the
Sunoco I Court noted that the PUC’s July 24, 2014 order found that intrastate pipeline
service proposed by Sunoco would result in “numerous potential public benefits” by
allowing Sunoco “to immediately address the need for uninterrupted deliveries of
propane in Pennsylvania and to ensure that there is adequate pipeline capacity to meet
peak demand for propane during the winter heating season.” Id. at 1019. The Court
further noted that in the PUC’s August 21, 2014 order authorizing the provision of
intrastate petroleum and refined petroleum products pipeline transportation service in
Washington County, the PUC stated:

             [W]e believe that approval of this Application is necessary
             and proper for the service, accommodation, and
             convenience of the public. We believe granting Sunoco
             authority to commence intrastate transportation of
             propane in Washington County will enhance delivery
             options for the transport of natural gas and [NGLs] in
             Pennsylvania. In the wake of the propane shortage
             experienced in 2014, Sunoco’s proposed service will
             increase the supply of propane in markets with a demand
             for these resources, including in Pennsylvania, ensuring
             that Pennsylvania’s citizens enjoy access to propane
             heating fuel. Additionally, the proposed service will offer
             a safer and more economic transportation alternative for
             shippers to existing rail and trucking services.

Id. (emphasis in original).
             The Sunoco I Court held that “there is no basis for a common pleas court
to review a PUC determination of public need[,]” and that “to allow such review
would permit collateral attacks on PUC decisions and be contrary to Section 763 of
the Judicial Code, 42 Pa. C.S. § 763, which places review of PUC decisions within
the jurisdiction of this Court.” Id. Accordingly, this Court concluded in Sunoco I



                                         12
that Sunoco holds a PUC-issued CPC for Mariner East 2, and it “is clothed with the
eminent domain power.” Id. at 1018.
              Based upon this Court’s ruling on this precise issue in Sunoco I, we find
no error in the trial court’s conclusion in this case that

              [t]he statutorily[-]permitted and non-waived objections
              listed in [Condemnee’s] Concise Statement of Issues [sic]
              Complained of on Appeal were either addressed directly or
              subsumed in the findings listed in the appealed from [o]rder
              of this [c]ourt and would, as well, be included in the factual
              and legal matrices encompassed and ruled upon by the
              Commonwealth Court [in Sunoco I,] hereunto appended as
              Exhibit A. A thorough review of the Commonwealth
              Court’s analysis and ratio decidendi for upholding the
              overruling of preliminary objections identical to those filed
              by [Condenmee] under the Eminent Domain Code, 26 Pa.
              C.S.[] § 306(a), will illustrate why this [c]ourt’s overruling
              of [Condemnee’s] Preliminary Objections must not be
              reversed on appeal.

R.R. at 20i. Because the trial court’s determination is consistent with Sunoco I, we
hold that the trial court properly overruled Condemnee’s Preliminary Objections. See
In re Condemnation of Sunoco Pipeline, L.P. (Appeal of Katz) 165 A.3d 1044 (Pa.
Cmwlth. No. 1747 C.D. 2016, filed July 3, 2017); In re Condemnation of Sunoco
Pipeline, L.P. (Appeal of Perkins) (Pa. Cmwlth. No. 2030 C.D. 2016, filed June 29,
2017); see also In re Condemnation of Sunoco Pipeline, L.P. (Appeal of Blume) (Pa.
Cmwlth. No. 1306 C.D. 2016, filed May 26, 2017); In re Condemnation of Sunoco
Pipeline, L.P. (Appeal of Homes for America, Inc.) (Pa. Cmwlth. No. 565 C.D. 2016,
filed May 24, 2017); In re Condemnation of Sunoco Pipeline, L.P. (Appeal of
Gerhart) (Pa. Cmwlth. No. 220 C.D. 2016, filed May 15, 2017).13


       13
           We acknowledge that this Court’s unreported memorandum opinions may be cited “for
[their] persuasive value, but not as a binding precedent.” Section 414(a) of the Commonwealth
Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a). We reference this Court’s other
recent Sunoco decisions herein for their persuasive value.
                                              13
               Based on the foregoing, there is no merit to Condemnee’s position that
our Supreme Court’s Robinson IV decision requires Sunoco to reapply to the PUC for
hearings concerning the public benefit of Mariner East 2.14 See R.R. at 2f-40f.
Indeed, Robinson IV reaffirmed that the public must be the primary and paramount
beneficiary before eminent domain powers may be exercised by a private corporation.
However, since the Sunoco I Court specifically declared that Sunoco is a PUC-
certificated public utility authorized to exercise eminent domain powers for Mariner
East 2 for the public good, Robinson IV does not require a different result.15 By
extension, the Property Rights Protection Act does not bar Sunoco’s Declaration in
this case. See Perkins.


B. Landowner Exclusion
               Condemnee also contends that “Sunoco cannot hide behind faulty PUC
procedures to prohibit landowners from contesting the right to condemn when it
provided no notice to the landowners that quiet enjoyment of their land was at risk.”
Condemnee Br. at 33.           Specifically, Condemnee argues that the PUC’s existing
procedures unconstitutionally exclude landowners potentially impacted by Mariner
East 2; Sunoco or the PUC were required to notify landowners that the PUC process
would be used to remove private property rights; direct mail contact would have
afforded reasonable minimal landowner notice; and, the Township did not have




       14
           Because Robinson IV was issued two days after the trial court issued its September 26,
2016 order, the trial court erred by concluding that Condemnee waived this issue because it was
“not raised in [the trial court] prior to the issuance of the appealed from [o]rder.” Trial Ct. Op. at 19
n.13.
        15
           See also Blume. Moreover, to the extent Robinson IV is limited to private, non-regulated
corporations, and Sunoco herein has eminent domain authority as a PUC-certificated public utility,
Robinson IV is distinguishable. See also Gerhart.
                                                  14
notice.16   See Condemnee Br. at 33-49.            Based upon our review of the record,
Condemnee did not raise these procedural due process violation claims in its
Preliminary Objections, but rather asserted them for the first time in its motion for
reconsideration. See R.R. at 31f-36f. Condemnee again raised the issues in its
Concise Statement of Issues [sic] Complained of on Appeal. See R.R. at 2k-3k. The
trial court, in its decision, deemed the issues waived. See R.R. at 20i.
              The Eminent Domain Code makes clear that “[p]reliminary objections
are the sole method by which a condemnee may challenge the declaration of taking.”
In re Condemnation Proceeding by S. Whitehall Twp. Auth., 940 A.2d 624, 627 n.2
(Pa. Cmwlth. 2008); see also Section 306(a) of the Eminent Domain Code, 26
Pa.C.S. § 306(a). Section 306(a)(3) of the Eminent Domain Codes specifies:

              Preliminary objections shall be limited to and shall be the
              exclusive method of challenging:
                  (i) The power or right of the condemnor to
                  appropriate the condemned property unless it has
                  been previously adjudicated.
                  (ii) The sufficiency of the security.
                  (iii) The declaration of taking.
                  (iv) Any other         procedure     followed     by    the
                  condemnor.

26 Pa.C.S. § 306(a)(3) (emphasis added). Section 306(b) of the Eminent Domain
Code further declares that the “[f]ailure to raise by preliminary objections the issues
listed in subsection (a) shall constitute a waiver.” 26 Pa.C.S. § 306(b). Section
306(d) of the Eminent Domain Code requires that “[a]ll preliminary objections shall


       16
          In essence, Condemnee claims that the PUC erred by not giving all landowners whose
property may potentially be condemned by Sunoco for Mariner East 2 notice and an opportunity to
be heard relative to Sunoco’s CPC applications.

                                              15
be raised at one time and in one pleading.” 26 Pa.C.S. § 306(d). Section 306(c) of
the Eminent Domain Code provides that preliminary objections must specifically
state the grounds upon which they rely. See 26 Pa.C.S. § 306(c).
              In the instant matter, because Condemnee’s due process claims were not
raised in its Preliminary Objections, they are waived. Condemnee’s raising of those
issues in its motion for reconsideration and its Concise Statement of Issues [sic]
Complained of on Appeal did not preserve them.           Accordingly, the trial court
properly deemed Condemnee’s due process violation claims waived, and this Court
will not now consider them.


C. Natural Resources Trustee
              Condemnee further asserts that no entity is serving as trustee of the
Commonwealth’s natural resources for Mariner East 2. However, Condemnee did
not include this issue in its Preliminary Objections. See R.R. at 2c-13c. Rather,
Condemnee raised it for the first time in its Concise Statement of Issues [sic]
Complained of on Appeal. See R.R. at 3k. The trial court declared the issue waived.
See R.R. at 20i.      Because Condemnee’s trusteeship claim was not raised in its
Preliminary Objections, the trial court properly concluded that that issue was waived,
and this Court is precluded from addressing the issue. 26 Pa.C.S. § 306(a)-(d).

D. Hearings
              Condemnee finally argues that the trial court abused its discretion by
failing to hold hearings relative to Condemnee’s excessive takings and bond
sufficiency claims.     Initially, Section 306(f)(2) of the Eminent Domain Code
provides, in pertinent part, that “[i]f an issue of fact is raised, the court shall take
evidence by depositions or otherwise.” 26 Pa.C.S. § 306(f)(2). Thus, this Court has
declared that “[a]ccording to the Eminent Domain Code, the court must take evidence
                                         16
if an issue of fact is raised. However, ‘[w]here . . . the issues before the court are
purely legal, the court may rule on the preliminary objection without a hearing.’”
Dep’t of Transp. v. Montgomery Twp., 655 A.2d 1086, 1088 (Pa. Cmwlth. 1995)
(quoting Miller v. Dep’t of Transp., 498 A.2d 1370, 1373 (Pa. Cmwlth. 1985)).


1. Excessive Takings Hearing
            Condemnee argues that the trial court erred by failing to hold an
excessive takings hearing. Based upon our review of the record, Condemnee did not
specifically raise this issue in Condemnee’s Preliminary Objections.        Although
Condemnee previously argued that Sunoco’s taking is excessive, the first time
Condemnee expressly made this claim of error was in its motion for the trial court to
reconsider its September 26, 2016 order overruling Condemnee’s Preliminary
Objections. See R.R. at 21f-22f, 27f, 36f-37f. Condemnee also raised this issue in its
Concise Statement of Issues [sic] Complained of on Appeal. See R.R. at 1k-5K.
Condemnee’s presentation of this issue in its reconsideration motion and Concise
Statement of Issues [sic] Complained of on Appeal, rather than in its Preliminary
Objections, did not preserve it. 26 Pa.C.S. § 306(a)-(d). Under the circumstances,
the issue is waived.


2. Bond Sufficiency Hearing
             In its Preliminary Objections, Condemnee specifically objected and
requested a hearing as to whether the bond “is insufficient security for just
compensation for the permanent easement to be appropriated by Sunoco or payment
for damages to the [P]roperty or arising out of the anticipated two-year or longer
duration of Sunoco’s occupation on the [P]roperty to construct and install the



                                         17
pipeline.” R.R. at 11c (emphasis added); see also R.R. at 10c-11c (Objection IX),
15c, 35c-36c; Condemnee Br. at 15-16, 18.
              Sunoco responds that the trial court properly decided Condemnee’s bond
sufficiency objection based on the law and facts in the pleadings and, thus, no hearing
was required.17 See Sunoco Br. at 31. Sunoco specifically asserts that, because the
bond’s purpose is to secure future payment of just compensation, the relevant
consideration is the condemnor’s ability to pay just compensation and, since Sunoco
posted the bond based upon a professional appraisal, and the bond is backed by a
surety, Condemnee is appropriately assured without a hearing that Sunoco will be
able to pay just compensation.18 See Sunoco Br. at 31-32.
              Section 303(a) of the Eminent Domain Code requires that “every
condemnor shall give security to effect the condemnation by filing with the
declaration of taking its bond, without surety, to the Commonwealth for the use of the
owner of the property interests condemned[.]” 26 Pa.C.S. § 303(a). Here, Sunoco
filed a $23,000.00 bond. See Condemnee Br. at 6; see also R.R. at 19a-20a, 229a-
236a. The bond reflects that the amount was calculated based upon an appraisal of
the Property’s reasonable just compensation. See R.R. at 229a. Despite that such

       17
           In its brief in opposition to Condemnee’s Preliminary Objections, Sunoco argued that
Sunoco’s bond was based upon a professional appraisal and, therefore, was adequate. See C.R.
Item 7 (Sunoco Br. in Opp. to Preliminary Objections) at 25-26; see also Ex. 2 (Appraisal).
        18
           Sunoco claims that Condemnee objected to the bond amount as “too little compensation
for the taking,” which Section 306(b) of the Eminent Domain Code prohibits from being raised by
preliminary objection. Sunoco Br. at 32 (emphasis added). We acknowledge that Section 306(b) of
the Eminent Domain Code states: “Issues of compensation may not be raised by preliminary
objections.” 26 Pa.C.S. § 306(b). However, Condemnee’s specific objection here is that the bond
“is insufficient security for just compensation[.]” R.R. at 11c (emphasis added). Section
306(a)(3)(ii) of the Eminent Domain Code makes preliminary objections the exclusive method to
challenge “[t]he sufficiency of security.” 26 Pa.C.S. § 306(a)(3)(ii); see also In re Condemnation
by the Dep’t of Transp. of Right of Way for Legislative Route 146, 547 A.2d 867 (Pa. Cmwlth.
1988). Because Condemnee’s objection is clearly based on whether Sunoco has provided sufficient
security, and not the amount of damages to which it may ultimately be entitled, it properly raised
the issue by Preliminary Objection.
                                               18
measure was not statutorily required, Sunoco had Liberty Mutual Insurance Company
secure the bond as surety. See R.R. at 229a. In ruling on the bond’s sufficiency, the
trial court declared: “The bond [Sunoco] posted is adequate to secure payment of just
compensation.”19 Trial Ct. Order at 2. The trial court did not specify in its opinion
the basis upon which it decided that the bond Sunoco posted for this taking was
sufficient.
               Section 303 of the Eminent Domain Code does not require the trial court
to hold a bond sufficiency hearing. Rather, Section 303(c) of the Eminent Domain
Code states: “The court . . . may require the condemnor to give bond and security as
the court deems proper if it appears to the court that the bond . . . of the condemnor is
insufficient security.” 26 Pa.C.S. § 303(c). However, this Court, following the
Supreme Court’s declaration in In re Redevelopment Authority of Altoona, 254 A.2d
653 (Pa. 1969), held: “It is well settled that in cases in which the sufficiency of the
security is challenged by preliminary objection, the condemnee is entitled to a
hearing and an opportunity to present evidence.” Milford Traumbauersville Area
Sewer Auth. v. Approximately 0.753 Acres of Land, 358 A.2d 450, 451 (Pa. Cmwlth.
1976) (emphasis added).20 Thereafter, “[t]he judgment of the trial court as to the


       19
           In its opinion, the trial court pronounced that “the matter of determining adequacy of the
bond is left until after the appropriateness of a condemnation has been established.” Trial Ct. Op. at
19 (citing Dep’t of Transp. v. Montgomery Twp., 655 A.2d 1086 (Pa. Cmwlth. 1995)). However,
since the trial court dismissed Condemnee’s Preliminary Objections and, by doing so, declared the
condemnation proper, it was further required to assess the bond’s sufficiency.
        20
           Sunoco argues that no evidentiary hearing was necessary in this case since Condemnee
did not question Sunoco’s ability to pay just compensation. In support of its position, Sunoco cites
to a non-precedential common pleas court opinion. See Sunoco Br. at 32-33. Sunoco also relies
upon eminent domain compensation provisions that are inapplicable at this stage of the proceeding.
See Sunoco Br. at 31. In addition, Sunoco cites Golden Dawn Shops, Inc. v. Philadelphia
Redevelopment Authority, 282 A.2d 395 (Pa. Cmwlth. 1971), wherein this Court held that the trial
court was required to hold a hearing relative to the bond’s sufficiency before dismissing the
preliminary objections. See Sunoco Br. at 31. Sunoco further relies upon York City Redevelopment
Authority of City of York v. Ohio Blenders, Inc., 956 A.2d 1052 (Pa. Cmwlth. 2008), in which the
                                                 19
amount of the security will be disturbed only where there is a manifest abuse of
discretion.” York City Redevelopment Auth. of City of York v. Ohio Blenders, Inc.,
956 A.2d 1052, 1061 (Pa. Cmwlth. 2008).
              Based on the foregoing, the trial court erred by not holding a bond
sufficiency hearing before overruling Condemnee’s Preliminary Objections. As a
result, we have no record upon which to determine if the trial court abused its
discretion. Under the circumstances, this Court is constrained to remand this matter
for the trial court to conduct an evidentiary hearing limited to the sufficiency of the
bond Sunoco posted for this condemnation.


                                        III. Conclusion
              Based on the foregoing, we vacate the trial court’s ruling that “[t]he
bond [Sunoco] posted is adequate to secure payment of just compensation” (Trial Ct.
Order at 2; see also Objection IX), and remand this matter to the trial court for an




trial court’s bond sufficiency determination was made after a hearing. See Sunoco Br. at 31.
Accordingly, Sunoco’s argument cannot stand.
          Moreover, Sunoco’s contention is contrary to well-established precedent that a trial court
must hold a hearing to determine a condemnor’s security bond’s sufficiency before dismissing
preliminary objections regarding the same. See also In re Condemnation by the Econ. Borough
Mun. Auth., 834 A.2d 685, 691 (Pa. Cmwlth. 2003) (“Where an objection to the sufficiency of the
bond is raised, the trial judge should not dismiss the objection without requiring an answer and
holding a hearing.”); Appeal of Conway, 432 A.2d 276, 278 (Pa. Cmwlth. 1981) (“In order to make
a determination on the merits of [as to the sufficiency of the condemnor’s security], an adequate
record should have been made before the trial judge dismissed the preliminary objections.”); Appeal
of Milas, 387 A.2d 183, 184 (Pa. Cmwlth. 1978) (“[T]he court must examine the sufficiency of the
bond with the aid of an adequate record.”); Riehl v. Millcreek Twp. Sewer Auth., 362 A.2d 478, 481
(Pa. Cmwlth. 1976) (“[W]here an objection to the sufficiency of the bond is raised, the trial judge
should not dismiss the objection without requiring an answer and holding a hearing.”).

                                                20
evidentiary hearing limited to the sufficiency of the bond Sunoco posted for this
condemnation. We affirm the trial court’s order in all other respects.


                                       ___________________________
                                       ANNE E. COVEY, Judge

Judge Wojcik did not participate in the decision in this matter.




                                          21
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Condemnation by Sunoco                :
Pipeline L.P. of Permanent and               :
Temporary Rights of Way and                  :
Easements for the Transportation             :
Of Ethane, Propane, Liquid Petroleum         :
Gas, and other Petroleum Products in         :
ThornburyTownship, Delaware County,          :
Pennsylvania, Over the Lands of              :
Traymore Investment Partners, L.P.           :
                                             :
Appeal of: Andover Homeowners'               :   No. 1780 C.D. 2016
Association Inc.                             :


                                       ORDER


             AND NOW, this 24th day of October, 2017, the portion of the Delaware
County Common Pleas Court’s (trial court) September 26, 2016 order ruling that
“[t]he bond [Sunoco] posted is adequate to secure payment of just compensation”
(Trial Ct. Order at 2; see also Objection IX) is vacated, and this matter is remanded to
the trial court to hold an evidentiary hearing limited to the sufficiency of the bond
Sunoco Pipeline L.P. posted for this condemnation.           The trial court’s order is
affirmed in all other respects.
             Jurisdiction is relinquished.


                                        ___________________________
                                        ANNE E. COVEY, Judge